Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 August 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Balls Town Springs 11 August 1826
				
				I intended writing to you yesterday but was prevented by a feverish indisposition which I believe was occasioned by the Water—I am much better to day, and hasten to inform you of our movements with which you have not been able to keep pace because they have been so variable—At Mrs. de Wints I was constantly sick during my stay, and appeared to be growing worse every hour—I found afterwards it was owing to something I ate which disagreed with me, and I have been gradually getting better—In the Steam boat I met Mr & Mrs. Otis and she persuaded me to come here for a few days—As it was a matter of indifference where I went, I thought the trip would prove agreeable and came here accordingly, and find myself in the midst of my acquaintance, and among a very genteel set of people—Two Col Haynes with their familys, Judge Edwards and Lady of New York, Mrs. J. Wells and family from Boston, Col & Mrs. Drayton with her Mother, Mr & Mrs. Devereux with their daughter and the Gibbs’s, Heywards, &. from Carolina; and last tho’ not least Mr Short—Yesterday Count Survillier and Mr. Levett Harris came over purposely to see me—Genl Brown also came over and was very urgent for me to stay at Saratoga a few days, but I told him my mourning was too recent to join such a gay throng The Mayer of New York Mr Hone with his family left this place yesterday for a visit to Saratoga to meet Govr Clinton who is there with his Lady—also Mr Van Buren and Mr McLane—Mr. Tayloe and lady and daughter called on me but I did not see them I shall return the visit to day—Mrs. Ogle Tayloe is here almost in a dying state and her father came yesterday—While at Albany Genl & Mrs. Van Rensellaer called on me twice, and gave me a very kind invitation to pass the day with them which I promised to do if I should pass through Albany again, which I find however it is not necessary to do.It is really quite amusing to note the variety of character which we meet at these places; some of which are very strongly marked, tho’ few give rise to those remarks which afford much amusement which is very fortunate for me, as I am not famous for my discretion, any more than Mrs. Clinton, who tho’ very popular and a general favorite is very satirical.—We propose to leave this place early on Monday, perhaps Sunday, and proceed to Lebanon, where I may stay a few days to take the Baths, we shall be there on Tuesday I wish George and John could meet me there I think it would be of service to G. as Dr Huntt says he looks sick and worried—We are all well and desire our best united wishes to you and to all our friends at QuincyEver Yours
				
					L. C. A.
				
				
			